On July 1,1997, this court suspended respondent, Michael M. Moore, a.k.a. Michael Myrwood Moore, for an interim period pursuant to Gov.Bar R. V(5)(A)(4). On November 26, 1997, the Board of Commissioners on Grievances and Discipline submitted an entry pursuant to Gov.Bar R. V(5)(D)(1) notifying this court that respondent no longer was in default of the Child Support Order previously submitted to the court. On November 5, 1998, Moore filed an affidavit of compliance. Upon consideration thereof,
IT IS ORDERED by the court that pursuant to Gov.Bar R. V(5)(D)(1), respondent, Michael M. Moore, a.k.a. Michael Myrwood Moore, Attorney Registration No. 0029831, be reinstated to the practice of law.
IT IS FURTHER ORDERED by the court, sua sponte, that the requirements of this court’s order dated July 1, 1997, requiring resppndent to comply with Gov.Bar R. X(3)(G), be waived.
IT IS FURTHER ORDERED that pursuant to Gov.Bar R. V(5)(D)(2) reinstatement of respondent shall not terminate any pending disciplinary proceedings against respondent.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R.
V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see In re Moore (1997), 79 Ohio St.3d 1440, 680 N.E.2d 1015.